Case 3:21-cv-00005-RLY-MPB Document1 Filed 01/13/21 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
EVANSVILLE DIVISION

Civil Action 3:21-cv-5

PARATRANSIT INSURANCE COMPANY PETITIONER

v8
PETITION FOR INTERPLEADER

RESPONDENTS
CHRISTOPHER BRUCE
3836 Cliff Avenue
Louisville, Kentucky
Serve: Ryan Brennan Esq.

19 Bronze Pointe Blvd.

Belleville, Illinois 62226

ryan@feladlc.com

Counsel for Bruce

JOHN HUMPHREY
236 Pump Station Road
Salem, Indiana 47167
Serve: Louis C. Schneider Esq.
Thomas Law Offices PLLC
250 East Fifth Street #440
Cincinnati, Ohio 45202
lou.schneider@thomaslawoffices.com
Counsel for Humphrey

NORFOLK SOUTHERN RAILWAY COMPANY
c/o Stuart & Branigan LLP
300 W. Main Street Suite 900
P.O. Box 1010
Lafayette, Indiana 47902-1010
Serve: Heather Emenhiser Esq.
Stuart & Branigan LLP
300 W. Main Street Suite 900
P.O, Box 1010
Lafayette, Indiana 47902-1010
hle@stuartlaw.com

 
Case 3:21-cv-00005-RLY-MPB Document1 Filed 01/13/21 Page 2 of 5 PagelD #: 2

PROFESSIONAL TRANSPORTATION INC,
3700 East Morgan Avenue
Evansville, Indiana 47715

Serve: John J. Kreighbaum Esq.

Fine & Hatfield P.C.

520 N.W. Second Street

P.O7. Box 779

Evansville, Indiana 47705-0779

jik@fine-hatfield.com
PETITION FOR INTERPLEADER

Comes now the Plaintiff, Paratransit Insurance Company (hereinafter “ParaTransit’”), by

counsel, and for its Petition for Interpleader, states as follows:

1.

2.

This Court has jurisdiction pursuant to Title 28, United States Code Section 1335.
Venue is proper in this jurisdiction pursuant to Title 28, United States Code,
Section 1397.

ParaTransit is now and at all times relevant hereto a mutual risk retention group
incorporated in Tennessee with its principal place of business in Memphis,
Tennessee.

This action arises from a motor vehicle accident that occurred on April 17, 2018
in Harrison County, Indiana.

One or more Respondents reside in and are residents of the Southern District of
Indiana.

Respondent Christopher Bruce is a citizen and resident of Louisville, Kentucky.
Respondent John Humphrey is a citizen and resident of Salem, Indiana.
Respondent Norfolk Southern Railway Company is a Virginia corporation

authorized and doing business in Indiana.

 
Case 3:21-cv-00005-RLY-MPB Document1 Filed 01/13/21 Page 3 of 5 PagelD #: 3

10.

11,

12.

13.

14,

15.

16.

17.

Respondent Professional Transportation, Inc. is an Indiana corporation located in
and doing business in Evansville, Indiana.

On April 16, 2018, Anthony Shields was operating a vehicle owned by Yellow
Cab of Louisville when it was involved in a collision with a light post in Harrison
County, Indiana.

Christopher Bruce and John Humphrey were passengers in the vehicle at the time
of the collision.

Respondents allege that the collision was the result of negligence of Anthony
Shields and/or Yellow Cab of Louisville.

Anthony Shields and Yellow Cab of Louisville have liability indemnity coverage
pursuant to the indemnity policy issued by ParaTransit.

ParaTransit’s indemnity policy (#PG 1049 17) provides liability indemnity
coverage of $500,000.00. A true and accurate copy of the applicable policy is
attached as Exhibit 1 (hereafter “Policy”).

The Policy includes a $200,000.00 Retained Limit for Yellow Cab of Louisville
which has now been paid by Yellow Cab of Louisville to ParaTransit.

With receipt of the Retained Limit paid by Yellow Cab of Louisville, ParaTransit
possesses the total liability indemnity coverage of $500,000.00 available to
indemnify Anthony Shields and Yellow Cab of Louisville for all claims arising
from the collision described.

Respondents have made competing claims that may exceed ParaTransit’s
$500,000.00 liability indemnity coverage for damages alleged resulting from the

collision. ParaTransit may be subject to liability to multiple Respondents because

 
Case 3:21-cv-00005-RLY-MPB Document1 Filed 01/13/21 Page 4 of 5 PagelD #: 4

18.

19,

20.

21.

22.

the competing claims may exceed the liability indemnity coverage available to
Anthony Shields and Yellow Cab of Louisville.

Due to the competing claims which may exceed the $500,000.00 liability
indemnity coverage, ParaTransit, as the stakeholder of the insurance proceeds,
cannot determine which of the Respondents is entitled to these proceeds.
ParaTransit hereby petitions this Court to interplead the $500,000.00 in liability
indemnity coverage to this Court’s registry, Pursuant to the terms of the Policy,
payment of the $500,000.00 in coverage discharges ParaTransit’s obligations
under the Policy for any claims arising from this collision.

ParaTransit claims no interest in the proceeds and does not contest payment of the
$500,000.00 liability indemnity coverage available. ParaTransit unconditionally
tenders the $500,000.00 to the Court registry and waives any potential to retain or
recover any portion of the $500,000.00 liability indemnity coverage paid.
ParaTransit’s payment of the $500,000.00 liability indemnity satisfies its
obligations under the Policy. Therefore, ParaTransit should be fully released of
any and all obligations under this Policy upon such payment, with ParaTransit
then being dismissed from the within action with prejudice upon such payment.
Yellow Cab and Shields have been notified through counsel of the filing of this
interpleader petition, and, upon information and belief, have no objection to the

interpleader petition.

WHEREFORE, Petitioner, ParaTransit Insurance Company, prays that this Court declare

the parties’ rights herein and enter judgment as follows:

 
Case 3:21-cv-00005-RLY-MPB Document1 Filed 01/13/21 Page 5 of 5 PagelID #: 5

1) That the Petitioner be allowed to pay the $500,000 in insurance proceeds into the
registry of this Court;
2) That this Court enter an order allowing ParaTransit Insurance Company to pay its

policy proceeds into the Court registry;

3) That the Court enter an order that upon payment of the policy proceeds into Court
registry that ParaTransit be released from any further liability on this policy and be dismissed
from this action, with prejudice; and

4) For any and all other relief to which Petitioner may be entitled.
Respectfully submitted,

/s/Michael E. Krauser

Michael E. Krauser PSC

Indiana Bar Number: 18271-10
Email: mkrauser@krauserbrown.com
13102 Eastpoint Park Blvd., Suite 200
Louisville, Kentucky 40223

Phone: (502) 588-9000

Fax: (502) 588-9007

Counsel for ParaTransit Insurance Co.

 
